Title: To James Madison from George Lee Turberville, 13 November 1788
From: Turberville, George Lee
To: Madison, James


My dear sir
Richmond—Wednesday 13th. Novr. 1788.
Your favor of November 2d. is just come to hand and I will endeavour to write a few lines in detail of our present politics—that is of the majority.
My letter of the 10th. instant will have reached you e’er this—from it you will observe the sway that bears heavy on our heads—& no doubt you will be well prepared for any miserable measures that may follow. The Committee of the whole have been this day upon the bill for organizing the Government—forming the Districts &c—the prevalence of local prejudices are not uncommon in our house—but for a majority to bend its utmost efforts agt. an individual is rather uncommon. The object of the majority of to day has been to prevent yr. Election in the house of Representatives as demonstratively as if they had affirmed it—first by forming a district (as they supposed) of Counties most tainted with antifederalism in which Orange is included—& then by confining the choice of the people to the residents in the particular districts. Mr. Henry without argument—or answering a single reason urged agt. it—launched into a feild of Declamation—brought all the imaginary horrors of the new government upon us—& carried a decided & large majority with him. How unfortunate is it for Virginia that you are not on the floor with us.
I do verily beleive that Mr. Henry Voted for you to Congress this time with no other Veiw but to keep you from Country untill some more favor’d man, some minion of his or of his party shall have had an opportunity to supplant yr. Interest but I trust he will be deceived—& much I hope you will wing your way towards Virginia with all possible expedition.
Wou’d to heaven that I had it in my power to lay open my heart to you, that you might perceive my sincerity & observe my anxiety. I am so afflicted with our present miserable—nay despicable [suite?] of politics—that I am almost brought, to lament that we are in a republican situation.
The Man who leads a mob majority in such a governt. is the most cruelly oppressive of all possible Tyrants—to a prostrate Minority. Had I not a hope that a little year might—may possibly eventuate in a salutary change I shou’d in a fit of dispair—give up all idea of ever seeing a Government rising from deliberate Ratiocination.
Some of yr. arguments against Convention’s arose in my mind—& were enforced with all the little Energy I was master of—but in Vain: the enclosed paper will shew you the result. Tomorrow come on the Letter to Congress—to Genl. Clinton & to our sister states—pregnant with all the insidious Art base misrepresentation—& unfounded Visionary apprehensions that are so apparently characteristic in the thinking ones of the majority. Pass they will but not without the Ayes—& Nays that the world in reading the names of their advocates may form such a judgement upon them as they merit.
Mr. Randolph has this day resigned & will be in our house in a few days it is said.
You shall have the Letters by next post if I can get them copied if not by the next post—they shall be forwarded as soon as they can be had. I shall continue to write to you—if you leave New York pray desire some friend of yrs. to enquire for letters directed to you & forward them to you. In the mean time I remain my dear sir Most Affectionately yrs.
George Lee Turberville
